430 F.2d 931
Robert Donald FLOOD, Plaintiff-Appellant,v.The CALIFORNIA COMPANY, the California Oil Company, andFiremen's Fund Insurance Company, Defendants-Appellees.
No. 28885.
United States Court of Appeals, Fifth Circuit.
Sept. 4, 1970.

Robert Donald Flood pro se.
Robert B. Acomb, Jr., New Orleans, La., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana at New Orleans, Frederick J. R. Heebe, District Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966